—Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered September 25, 1995, which denied petitioner’s application pursuant to CPLR article 78 seeking, inter alia, reinstatement of his eligibility for appointment as a regular teacher of special education, and dismissed the petition, unanimously affirmed, without costs.
The petition was properly dismissed since the nature of the relief sought, namely, restoration of petitioner’s name to the eligible list of special education teachers, has already been achieved. Respondent corrected the computer error that had removed petitioner from the list approximately three months after the petition was brought. Under the circumstances, although petitioner’s request for economic relief is incidental to the primary relief sought (see, CPLR 7806), this claim must also fail since no discernible economic harm is demonstrated, the list involved not having been called during the period when petitioner’s name had been omitted. Concur—Milonas, J. P., Ellerin, Nardelli and Tom, JJ.